DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-3, 6-9, 14-17, 20-22, 24-25, 31, 33 and 42-43 are pending and have been examined, where claims 1-3, 6-9, 14-17, 20-25, 31, 33 and 42-43 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims  pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “creating an image segmentation comprising the determined one or more locations of the one or more lesions in the image data; and using the image segmentation to determine a volumetric property of the lesion” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image segmentation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/GB2018/050969, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-3, 6-9, 14-17, 20-25, 31, 33 and 42-43 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6-9, 15, 24-25, 31, 33 and 42-43 rejected under 35 U.S.C. 102(b) as being anticipated by Okada (US 20060050958).

Regarding claim 1, Okada discloses a method for determining volumetric properties of one or more lesions in medical images, the method comprising 
receiving image data (see figure 2, 20 provide image I(x));
determining one or more locations of the one or more lesions in the image data (see paragraph 32, a blob is a tumor, a first step is a pre-processing step with a anisotropic Gaussian fitting, given an initial marker x indicating an approximate location of the target structure);
creating an image segmentation comprising the determined one or more locations of the one or more lesions in the image data (see figure 2, 23 estimate foreground and background spatial and intensity likelihood function over a functions over a support window, also see figure 5); and

    PNG
    media_image1.png
    186
    628
    media_image1.png
    Greyscale

using the image segmentation to determine a volumetric property of the lesion (see figures 4(a)-(d) shows the intensity likelihood models to estimates for the four cases in figures 3(a)-(d), the dark and light lines denote the foreground and the background models, respectively, the first row of each example illustrate the likelihoods computed with all samples in the VOI, while the second rows illustrate those computed with the support S, the background likelihoods without S, the dark and light lines are read as volumetric property of the lesion).

Regarding claim 2, Okada discloses the method of claim 1 wherein determining one or more locations of the one or more lesions comprises one or both of: identifying a focal point of the one or more lesions; and/or identifying a focal point of one or more anatomical landmarks.

Regarding claim 3, Okada discloses the method of claim 2 wherein the focal point of the one or more lesions comprises a centre of mass for the one or more lesions, and/or the focal point 
of the one or more anatomical landmarks comprises a centre of mass for the one or more lesions (see paragraph 39, approximates a probability distribution of a location x being a tumor center or mean).

Regarding claim 6, Okada discloses the method of claim 1 wherein  determining one or more locations of the one or more lesions comprises determining the location relative to one or more anatomical landmarks (see figure 5 below):

    PNG
    media_image2.png
    189
    636
    media_image2.png
    Greyscale
.

Regarding claim 7, Okada discloses the method of claim 6 wherein the one or more anatomical landmarks comprise any one of: spine, ribs, lungs, heart, liver and kidneys (see paragraph 7, A 3D implementation of one embodiment is applied to the lung nodule segmentation in CT data and validated with 1310 cases).

Regarding claim 8, Okada discloses the method of claim 1 wherein the determining one or more locations of the one or more lesions comprises:
identifying a focal point of the one or more lesions (see paragraph 39, approximates a probability distribution of a location x being a tumor center or mean);
identifying a focal point of the one or more anatomical landmarks (see paragraph 39, approximates a probability distribution of a location x being a tumor center or mean); and
determining the location of the one or more lesions relative to one or more anatomical
landmarks (see figure 3 shows the locations of landmarks):

    PNG
    media_image3.png
    141
    650
    media_image3.png
    Greyscale
.

Regarding claim 9, Okada discloses the method of claim 1 wherein the image data comprises any one of or any combination of: CT scan data; a DICOM image file; a sequence of images of sequential slices of anatomy; one or more grayscale images; demographic patient information; prior imaging data; one or more images (see figure 1, 20 I(x) is an image).
Regarding claim 15, Okada discloses the method of claim 14 wherein the image segmentation comprises a mask or contour (see figure 5, masks are utilized to represent the lesions).

Regarding claim 24, Okada discloses the method of claim 1 further comprising post-processing the determined one or more locations of the one or more lesions in the image data by feeding the determined one or more locations through a conditional random field method (see figure 4, c and d are read as random fields and figure 5, lesions are shown, paragraph 33 equation below):

    PNG
    media_image4.png
    95
    613
    media_image4.png
    Greyscale
.
Regarding claim 25, Okada discloses the method of claim 1 further comprising one or more of: determining one dimensional measurements of found lesions, wherein the one- dimensional measurement comprises: largest diameter- or perpendicular diameter, determining two-dimensional measurements of found lesions, optionally wherein the two-dimensional measurements comprises lesion area; determining a three- dimensional model of found lesions with interpolation between 2D slices; determining a largest diameter in three-dimensional space; determining a volume and a surface in three-dimensional space; determining the extent of necrosis with 1D and/or 2D and/or 3D measurements; and determining disease stage based on any one of or any combination of lesion localizations, context variables, classifications, measurements, numbers and/or summary statistics of all these (see figure 25 below, repeat for all voxels which indicates volume images are generated from images).

Regarding claim 31, Okada discloses the method of claim 1 further comprising one or both of: selecting target lesions according to a predetermined criteria, wherein the predetermined criteria comprises any one of or any combination of: malignancy, size, location, necrosis, other classification; and/or selecting a number of target lesions based on a human-given or computer-given or computer-optimized probability threshold(s), yielding a number of trackable target lesions of potentially varying classes and/or varying locations and/or varying sizes (see paragraph 47, The segmentation method begins by providing at step 20 an image volume I(x) with a marker xp indicating an approximate location of a target structure, such as a blob or a tumor).
Regarding claim 33, Okada discloses the method of claim 1 further comprising locating and identifying the same lesions between scans taken at different time points using landmarks identified by computer and/or human (see figure 3, extracting volume of interest from image centered at xp and fits Gaussian to VOI and estimate target center u and anisotropic spread):

    PNG
    media_image5.png
    210
    647
    media_image5.png
    Greyscale
.

Regarding claims 42-43 see the rationale and rejection for claim 1. In addition see figure 6 for teaching processor and memory for storing instructions. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 14, 16-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20060050958) in view of Solanki (US 20170039412).

Regarding claim 14, Okada discloses he method of claim 1 further comprising: segmenting the one or more lesions to create lesion segmentation data (see figure 2, 23 estimate foreground and background spatial and intensity likelihood function over a functions over a support window, also see figure 5), but is silent in disclosing storing the lesion segmentation data in the image segmentation. Solanki discloses storing the lesion segmentation data in the image segmentation (see paragraph 9, applying a connected component analysis to the binary image to group neighboring pixels of the binary image into a plurality of local regions; computing the area of each local region in the plurality of local regions; and storing the plurality of local regions in a memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include storing the lesion segmentation data in the image segmentation because to retrieve image at a later for improving image recognition.  

Regarding claim 16, see the rationale and rejection for claim 14.  

Regarding claim 17, Solanki discloses the method of claim 1 further comprising pre-processing the image data, wherein pre-processing comprises reading the image data and storing the image data in a memory, wherein the image data is stored in the memory as at3Docket No.: BRN00008USU1Preliminary Amendment least a four-dimensional floating-point tensor (see paragraph 478, for example, Python, Java, Lua, C and/or C++, a software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python, python includes pytorch or keras which includes data stored in 4D - (length, width, channels, num of data)), wherein the dimensions comprise: height, width, batch size, and channels, wherein the channels comprise one or more contrast windows and/or contrast values (see paragraph 153, I(1),r, I(2),r . . . I (N),r). See the motivation for claim 14. 

Regarding claim 20, Solanki discloses the method of claim 1 wherein determining one or more locations of the one or more lesions in the image data comprises using a fully convolutional neural network (see paragraph 13, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks). See the motivation for claim 14. 
Regarding claim 21, Solanki discloses the method of claim 20 wherein the fully convolutional neural network is trained using backpropagation; and/or the a loss function for dense training is the sum over the spatial dimensions of the loss functions of the individual pixels (see paragraph 147, equation shown below is the sum of f(p-s)):

    PNG
    media_image6.png
    82
    469
    media_image6.png
    Greyscale
.
Regarding claim 22, Okada discloses the method of claim 21 further comprises creating one or more heat maps to indicate areas within respective one or more images of the image data having a high probability of being a tumor (see figure 2, likelihood intensity functions over a support window); and post-processing the one or more heat maps by feeding the one or more heat maps through a conditional random field method (see figure 5, the binary mask reads as heat map where the white areas are the heated portion and black is the non-heated areas, see figure 4, shows random fields). See the motivation for claim 14.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/16/22